Citation Nr: 0719848	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision that 
denied the benefits sought on appeal. 

The veteran participated in a Travel Board hearing in May 
2006 with the undersigned.  A transcript of that proceeding 
has been associated with the veteran's claims folder.  At the 
hearing, the veteran submitted additional evidence in support 
of his claim and waived RO review.  38 C.F.R. § 20.1304(c).  
This newly submitted evidence will be considered in the 
following decision. 


FINDING OF FACT

The preponderance of the evidence on file establishes that 
the veteran does not have a diagnosis of PTSD in accordance 
with the DSM-IV (American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994)) 
which is based on a verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's PTSD claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet.  App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

In a letter dated in May 2004, after the initial 
adjudication, but prior to the statement of the case, the 
veteran was furnished a letter advising him of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  He was also told to provide any 
relevant evidence in his possession.  See 38 U.S.C.A. § 
5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.

In addition, in March 2006, the veteran was provided 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
claim was not readjudicated by the RO after this letter, no 
additional evidence was received in response to the letter 
until the veteran's Travel Board hearing, and the evidence 
submitted at that time was accompanied by a waiver of RO 
initial consideration.  See Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304 (2006).  Further, there is no 
rating or effective date to be assigned as a result of this 
decision.  Therefore, any timing defect in the provision of 
this aspect of the notice was harmless error.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.   The veteran was afforded medical examinations in 
October 2003 and June 2005 to obtain an opinion as to whether 
he had a current diagnosis of PTSD and if so, if this was due 
to service.  Further examination or opinion is not needed on 
the claim because, at a minimum, there is no persuasive and 
competent evidence that the veteran has a current diagnosis 
of PTSD that may be associated with his military service.  
This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.             
§3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.        
§3.303(d) (2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2006).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f) (2006).  

The veteran was exposed to combat during his time in Vietnam.  
See January 2004 statement from the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR) (now referred to as 
the U.S. Army and Joint Services Records Research Center - 
JSRRC).  Specifically, there is corroborative evidence 
showing that there were mortar attacks against Pleiku in 
October 1968, the documented base camp of the 330th Radio 
Research Battalion; and the veteran's DA Form 20 confirms 
that he was attached to this battalion during the relevant 
time period.

The analysis does not conclude with a determination of 
combat.  As noted above, in order to establish service 
connection for PTSD, there must also be evidence of a valid 
medical diagnosis of PTSD under DSM-IV, as well as link 
between current PTSD and the in-service stressor.  See 38 
C.F.R. § 3.304(f) (2006).  

There is evidence on file which shows that the veteran has 
been diagnosed as having PTSD.  This evidence, however, has 
limited probative value.  The veteran has submitted private 
medical evidence from Jeffrey F. Heider, Ph.D., a clinical 
psychologist, and from Candace Powell, a licensed clinical 
professional counselor (LCPC).  Dr. Heider saw the veteran on 
at least 18 occasions during the course of individual, 
outpatient psychotherapy sessions between June 20, 2002, and 
September 8, 2003.  There is no indication that Dr. Heider 
reviewed the claims folder or other historical documents from 
the veteran's period of service and thereafter in conjunction 
with the veteran's therapy sessions or at any other time.  
Dr. Heider noted that the veteran described several life 
threatening experiences during his military duty.  The 
veteran's major stressor was ultimately noted as a mortar 
attack on his base that resulted in casualties.  It is also 
noted, however, that the veteran did not specifically 
describe this attack when first being treated by Dr. Heider.  
As his treatment progressed, and incidentally after his claim 
was denied, he specifically began noting this one particular 
incident.  Also notable is the fact that DSM-IV was not 
specifically cited to in Dr. Heider's reports.  As such, it 
is entirely unclear whether the diagnosis of PTSD was made in 
accordance with DSM-IV.  Again, a diagnosis of PTSD must 
conform to DSM-IV in order to meet the criteria for a valid 
diagnosis of PTSD, which is a requirement of service 
connection.  

In April 2006, the veteran was seen by Candace Powell, LCPC.  
Ms. Powell noted that the veteran met the criteria for PTSD.  
It is unclear, however, what criteria she is referring to.  
In this regard, DSM-IV was not specifically cited to in her 
statement.  See 38 C.F.R. § 4.125(a).  Ms. Powell detailed 
the veteran's service stressor as a Vietnamese child eating 
out of a garbage truck, not the stressor that has been 
verified by JSRRC.  Ms. Powell's opinion is of limited 
probative value as: 1) the diagnosis of PTSD was not made in 
accordance with DSM-IV; 2) even assuming it was, the 
diagnosis of PTSD was not based on a verified service 
stressor; and 3) she lacks advanced education and expertise 
in the field of psychiatry or clinical psychology.

The veteran also received treatment at the VA Medical Center 
in 2002 and 2005 and
underwent two VA examinations conducted in October 2003 and 
June 2005.  The Board concludes that related findings from 
the VA examinations are the most persuasive and probative of 
record and they fail to establish a diagnosis of PTSD.  The 
VA examinations included a thorough review of the veteran's 
claims folder.  Background information and his military and 
psychiatric history were obtained.  A thorough mental status 
examination was conducted as was, in part, psychological 
testing.  Specifically, in October 2003, in describing his 
stressors, the veteran stated that "the hardest thing was 
witnessing a four to five year old Vietnamese girl, without 
clothes, eating food at a garbage dump."  The examiner noted 
that the veteran cried when he explained this.  The examiner 
concluded that given the nature of the trauma in PTSD, it was 
difficult to categorize the veteran's stressors as involving 
a danger of death, bodily harm or threat to the integrity of 
self.  Accordingly, even though he complained of PTSD 
symptoms, the examiner was not able to diagnose PTSD.  See VA 
examination report, dated on October 1, 2003.  

In June 2005, the VA examiner, who is a clinical 
psychologist, noted that the primary stressor that the 
veteran recalled and that most impacted him were images of 
the hardships civilians caught in a war.  In general, the 
veteran appeared to be an individual who most closely 
resembled someone with a schizotypal personality disorder and 
social phobia.  An alternative diagnosis was chronic paranoid 
schizophrenia.  The VA examiner opined that it was likely 
that the veteran was extremely vulnerable to stress and could 
decompensate at times when under stress to the point that 
psychotic features emerge.  It was thought that his service 
in Vietnam had impacted on his subsequent functioning to the 
extent that it served as a generalized stressor exacerbating 
longstanding personality characteristics.  His diagnoses were 
social phobia, cannabis abuse and schizotypal personality 
disorder.  PTSD was not diagnosed. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Based on the above, the Board finds that the veteran does not 
have a sufficiently supported diagnosis of PTSD.  It is clear 
that any diagnosis of PTSD is not adequately supported by 
reasons and bases, as has been discussed.  Conversely, both 
VA examiners thoroughly reviewed the veteran's claims folder, 
examined the veteran, and provided reasons and bases for 
their conclusions.  It is fully acknowledged that the veteran 
does have a variety of psychiatric diagnoses, but not PTSD.  
Further, the question of whether psychiatric disabilities, 
other than PTSD, are related to service is not on appeal 
before the Board. 

The Board also acknowledges the buddy statements and internet 
articles submitted by the veteran; however, these do not 
competently address the issue of whether the veteran has a 
diagnosis of PTSD based on a verified inservice stressor.  
First, the veteran's fellow servicemen do not have the 
requisite expertise to offer opinions regarding the nature 
and etiology of the veteran's psychiatric health.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Second, generic 
medical evidence and items obtained from the internet, which 
do not specifically state an opinion as to the relationship 
between the veteran's current symptoms and his military 
service, are of limited probative value.  See Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that he has a current 
diagnosis of PTSD.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


